Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 390 mentioned in paragraph 0028]. It appears as though the lowermost “340” in Figure 4A should be “390”. This would also clear up the 112 rejections with respect to claims 8 and 9 if this is in fact the case. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 8 recites the “at least one vertical securing bracket is adjustable in vertical distance”. Vertical securing brackets are disclosed as elements 190 and 390 and are shown to be horizontally adjustable within slots 180 and 380. The Specification does say the vertical brackets are adjustable vertically in paragraph [0028] but even this brief description does not seem to be enabled by the disclosure in its entirety.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2-5 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “substantially flat”. Something is either flat or it isn’t. Claim 3 recites “about 0.3 inches”. It is not clear what thicknesses are covered by or excluded by this limitation. The scope of these limitations is unclear and indefinite
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dexter (US 4,310,110 A).
Regarding claim 1, Dexter discloses a modular tool carrying apparatus (tool not currently being claimed in combination) comprising: a rigid (see “molded plastic” in col. 2 line 36) outer surface (of 10) and an inner surface (of 10) opposite the rigid outer surface, the inner surface configured to be placed against a back of a user; at least one shoulder strap (see “the usual fabric webbing (not shown) for attachment to the diver’s back” in col. 2 lines 40-41) configured to secure the inner surface against the user; and a central tool mounting assembly configured to secure one or more tools (tool/tools still not being claimed in combination) to the rigid outer surface, the central tool mounting assembly comprising: a strap (34) configured to secure the tool to the rigid outer surface between parallel brackets (28,30) mounted to the rigid outer surface. Dexter fails to specifically disclose there being two shoulder straps but does show slots (16 and 18) on different sides of the apparatus suggesting two straps are likely.  Official Notice is taken to the fact that it is old and well known for “the usual fabric webbing for attachment to a diver’s back”, as disclosed by Dexter, to include two shoulder straps. As such, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Dexter apparatus with two shoulder straps for traditional backpack style wear.
Regarding claim 6, Dexter discloses the modular tool carrying apparatus of claim 1, wherein the rigid outer surface comprises slots (16,18,24) to secure the shoulder straps to the rigid outer surface.  
Regarding claim 17, Dexter discloses the modular tool carrying apparatus of claim 1, wherein the tool is a power tool. The tool is not currently being claimed in combination. Nothing is stopping a user from choosing to insert and secure some sort of power tool within the central tool mounting assembly of Dexter in place of an air tank.
8.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Simione (US 2021/0112953 A1, effectively filed 10/21/19, and also incorporates by reference U.S. Patent No. 10,463,137 in [0031]).
Regarding claim 1, Simione discloses a modular tool carrying apparatus (tool not currently being claimed in combination) comprising: a rigid (see “metal, composite, plastic” in 10463137 col. 2 lines 51-52) outer surface (of 102) and an inner surface (of 102) opposite the rigid outer surface, the inner surface configured to be placed against a back of a user; and a central tool mounting assembly configured to secure one or more tools (tool/tools still not being claimed in combination) to the rigid outer surface, the central tool mounting assembly comprising: a strap (210) configured to secure the tool to the rigid outer surface between parallel brackets (202,214) mounted to the rigid outer surface. Simione fails to two shoulder straps but does disclose the apparatus being a backpack frame, which implies straps.  Official Notice is taken to the fact that it is old and well known for backpack frames like that disclosed by Simione to include two shoulder straps. As such, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Simione apparatus with two shoulder straps for traditional backpack style wear.
Regarding claim 2, Simione as modified above includes the modular tool carrying apparatus of claim 1, and Simione discloses wherein the rigid outer surface is substantially flat (see Figures).  
Regarding claim 3, Simione as modified above includes the modular tool carrying apparatus of claim 2, and Simione discloses wherein the thickness of the rigid outer surface to the inner surface is about 0.3 inches (see “3/4 inch depth” in 10463137 col. 2 line 44).
Regarding claim 4, Simione as modified above includes the modular tool carrying apparatus of claim 3, wherein the rigid outer surface is made from a sheet of thermoplastic material (see “plastic” in 10463137 col. 2 line 52).
Regarding claim 5, Simione as modified above includes the modular tool carrying apparatus of claim 3, wherein the one or more tools to which the central tool mounting assembly is configured to secure comprise large power tools. The tools are not currently being claimed in combination. Nothing is stopping a user from securing large power tools within the central tool mounting assembly of Simione.
Regarding claim 6, Simione as modified above includes the modular tool carrying apparatus of claim 1, and Simione discloses wherein the rigid outer surface comprises slots to secure the shoulder straps to the rigid outer surface (see slots in Figures).
Regarding claim 7, Simione as modified above includes the modular tool carrying apparatus of claim 1, and Simione discloses wherein the rigid outer surface comprises at least one vertical securing bracket (254 or 264) located beneath the strap and parallel brackets on the rigid outer surface.  
Regarding claim 8, Simione as modified above includes the modular tool carrying apparatus of claim 7, and Simione discloses wherein the at least one vertical securing bracket is adjustable in vertical distance (by mounting it to the rigid outer surface through different sets of vertically spaced slots) to the strap and parallel brackets on the rigid outer surface.  
Regarding claim 9, Simione as modified above includes the modular tool carrying apparatus of claim 8, and Simione discloses wherein the at least one vertical securing bracket is adjustable in horizontal distance (via the slots being elongated and mounted at different sideways extents of the slots, or in completely different sets of horizontally spaced slots all together) to the strap and parallel brackets on the rigid outer surface.  
Regarding claim 10, Simione as modified above includes the modular tool carrying apparatus of claim 1, and Simione discloses wherein the rigid outer surface comprises at least one horizontal securing bracket (one of 254 or 264) located beneath the strap and parallel brackets on the rigid outer surface.  
Regarding claim 11, Simione as modified above includes the modular tool carrying apparatus of claim 10, and Simione discloses wherein the at least one horizontal securing bracket is adjustable in horizontal distance (via the slots being elongated and mounted at different sideways extents of the slots, or in completely different sets of horizontally spaced slots all together) to the strap and parallel brackets on the rigid outer surface.  
Regarding claim 12, Simione as modified above includes the modular tool carrying apparatus of claim 10, and Simione discloses wherein the rigid outer surface comprises a second horizontal securing bracket (the other of 254 or 264) and the horizontal securing brackets are adjustable in horizontal distance (via the slots being elongated and mounted at different sideways extents of the slots, or in completely different sets of horizontally spaced slots all together) and vertical (by mounting them to the rigid outer surface through different sets of vertically spaced slots) distance to each other on the rigid outer surface.  
Regarding claim 13, Simione as modified above includes the modular tool carrying apparatus of claim 1, but fails to include wherein the rigid outer surface further comprises a side tool mounting assembly mounted on each side of the central tool mounting assembly adjacent a distal edge of the rigid outer surface, wherein each side tool mounting assembly is configured to secure one or more tools to the rigid outer surface. Simione only shows an upper and lower tool mounting assembly, but also mentions carrying a wide variety of equipment (see [0003]) and discloses that the overall dimensions of the frame may vary along with the number of slots (see 10463137 col. 3 lines 30-31). It would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have increased the size of the Simione frame and included additional upper and lower tool mounting assemblies on one or more sides of the central tool mounting assembly, the motivation being to allow a user to carry more equipment at once. Furthermore, such a modification would have involved a mere change in the size of a component and a duplication of parts.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It has also been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 14, Simione as modified above includes the modular tool carrying apparatus of claim 13, wherein each side tool mounting assembly each comprise a strap configured to secure the tool to the rigid outer surface between parallel brackets mounted to the rigid outer surface, as originally taught by Simione himself.  
Regarding claim 15, Simione as modified above includes the modular tool carrying apparatus of claim 14, wherein each side tool mounting assembly comprises a tool securing bracket (one of the lower tool mounting assemblies added above) mounted to the rigid outer surface beneath its strap and parallel brackets.  
Regarding claim 16, Simione as modified above includes the modular tool carrying apparatus of claim 13, wherein the one or more tools to which each side tool mounting assembly is configured to secure comprise hand tools.  The tools are not currently being claimed in combination. Nothing is stopping a user from securing hand tools within the side tool mounting assemblies of Simione.
Regarding claim 17, Simione as modified above includes the modular tool carrying apparatus of claim 1, wherein the tool is a power tool. The tool is not currently being claimed in combination. Nothing is stopping a user from choosing to insert and secure some sort of power tool within the central tool mounting assembly of Simione.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	5/20/22